Citation Nr: 0701301	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  05-06 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for contact dermatitis of 
both feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to July 
1967.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a January 2004 decision by the RO.

The veteran testified at a video conference hearing held on 
May 2, 2006, at the Muskogee RO before the undersigned Board 
member sitting in Washington, D.C.


FINDINGS OF FACT

1.  The veteran sustained a thermal burn injury to the 
bottoms of both feet during active military service.

2.  Currently shown chronic irritant contact dermatitis 
involving the plantar aspects of both feet was likely caused 
by the injury in service.


CONCLUSION OF LAW

The veteran has chronic irritant contact dermatitis involving 
the plantar aspects of both feet that is the result of injury 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records show that he was 
treated for cuts of his feet for three days during April 1967 
while he was stationed in Vietnam.  The records show that the 
veteran was given a tetanus shot on the first day of 
treatment.

The veteran testified that his foot injury during April 1967 
was not due to cuts, but was caused by walking on hot seaside 
boulders barefoot after he had been fishing in the ocean.  
When the veteran arrived back at his jeep the tissues on the 
bottoms of his feet were coming off.  He always considered 
the cause of his problem to be due to burns, although his 
medical records said cuts.  On the first day, he was given a 
tetanus shot.  Each day for three days in April 1967 the 
veteran's feet were soaked in PHisoHex, the hanging skin on 
his feet was trimmed, and a new dressing was provided.  
Although not documented, the veteran testified that he 
continued to return for treatment daily for about a week.  
Since service, the veteran has had a problem with dry feet, 
which he has treated with creams and ointments.  

In an October 2003 opinion letter, the veteran's private 
dermatologist (Dr. Vincent P. Barranco, Vice Chairman of the 
Dermatology Department at the University of Oklahoma College 
of Medicine) stated that he had examined the veteran on 
September 29, 2003, and that he had diagnosed the veteran 
with chronic moderate to severe irritant contact dermatitis 
due to thermal burn injury.  Dr. Barranco repeated the 
veteran's version of events as similarly reported to him by 
the veteran.  He observed that the right sole was burned more 
severely, and was presently the main source of the veteran's 
problem.  The damage to the left sole was tolerable.  He 
noted that the veteran had previously been treated for fungal 
infections with topical antifungal creams and oral Lamisil 
tablets, which had no effect because there had been an 
incorrect diagnosis.  Dr. Barranco observed that the distal 
aspects of the plantar portions of all the veteran's toes and 
his arches were spared from the symptoms.  He concluded that 
those were two areas of least weightbearing, and therefore 
would have had less contact with a thermal burn.  Dr. 
Barranco opined that the veteran's foot problem would be 
lifelong, and would worsen with aging as the skin's ability 
to repair decreases.  

In February 2004, after the veteran had informed him about 
the RO's January 2004 decision in which it had denied service 
connection for the veteran's foot disorder, Dr. Barranco 
provided another opinion letter in which he reported that it 
basically made no difference to the skin's reaction whether 
the trauma was caused by burns or cuts.  The fact that the 
areas of least contact, such as the arches and the posterior 
aspects of the heels, were less traumatized was consistent 
with his diagnosis and the veteran's report that he suffered 
trauma to the bottoms of his feet by burns.

The Board notes that the veteran is competent to testify 
about what he has experienced with regard to how and when the 
injury to the bottoms of his feet occurred, and the symptoms 
he has experienced since that time.  38 C.F.R. § 3.159 (a)(2) 
(2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The veteran's service medical records confirm that 
the veteran did suffer an injury to the bottoms of his feet 
while in service during April 1967, and Dr. Barranco has 
provided two opinion letters to the effect that the veteran's 
symptoms correlate with his description of how his injury 
occurred.  Accordingly, with resolution of reasonable doubt 
in the veteran's favor, the Board will grant service 
connection for chronic irritant contact dermatitis involving 
the plantar aspects of both feet.   

ORDER

Service connection for chronic irritant contact dermatitis 
involving the plantar aspects of both feet is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


